Title: To Thomas Jefferson from A. Walke, 4 December 1825
From: Walke, A.
To: Jefferson, Thomas


My dear Respectable Sir—
Liberty Smith Co Tennessee
Decemr 4 1825
A poor old unfortunate man undertakes at a venture to address you, confiding in yr sensibility & benevolence of heart, that you will Excuse the freedom.—God has blessed your Noble Sir wth a great principle of soul & with abundance of substance of this world, & I want you in the name of God & of our Lord Jesus Christ to assist me, without any less to yourself, but I know it will be attended wth a Blessing to Yourself—I was born near Petersburg My father was a Merchant & served his time wth a Colo Lightfoot in Yorktown & married a Sorter in Williamsburg, after marrying he went twice to England for Goods, he moved to Norfolk when I was 8 yrs old, being very intent to make property for his family, he sett up a house of Consignments or Commission house in Antigua first going to all the Northd town & then the Southd town solliciting the Merchants for Consignments, & it was said he had a great run of business, he went then & wou’d visit his family in 3 or 4 months in Norfolk, after being largely in this business, & he coming once in 3 or 4 months in some vessel he had, landed, to see this family, afterthe 3d or 4h trip he was taken wth the small Pox & died there, I had two Elder Brothers, the oldest a Capt of a vessel well acquainted in Antigua went there to settle my fathers affairs, but cou’d get nothing, altho’ it was said he had a great deal mo. & debts due, yet was cheated out of all, I was then 11 yrs old, & was as sensible then, on a saturday a little out of town gathering Chinquepens, when a Negroe Girl was sent out by my mother to call me in, as a Letter had come sealed wh black I was as sensible of the loss of so good & valuable loving Parent as if I had been 20 yrs old, my poor Mother then went to keeping a Boarding ho: I had to struggle wh 6 of us to Educate us & saw us Genteely at 14 I was put into a store Balfour & Barraud who had been Clerks to Colo Hunter of Little England near Hampton & they were Agents for all the Men of War that came on the Virga Station, at 20 years old then came a Govr Young of One of the B Islands (Tobago) & boarded at my Mothers ho: several months he & his Lady—they made great professions of friendship for the family & persuaded me to go their Island promising to put me in a very lucrative way of business, I went, & acted as Clerk in the Rum & Sugar business & occasionally Secretary to the Govr, he had been a B. Colo & a great favorite of Prince Ferdinand (as by his Papers)—in 4 yrs after I had been there Our R. war came on, I was much abused & insulted by the Scotch, (the Proprietors Managers Clerks Merchts & the Govr & his Lady a few exceptions were Scotch) on account of my being an American & sometimes wou’d speak my mind a little, I was as full of Zeal & patriotism as any man, the Govr was killed in a Duel & I left the Island on accot of our war, came to Barbadoes in order to get to Martinique where there was abundance of our Countrymen Merchant Vessels Privateers & United States Vessels, I intended coming to America, but was persuaded to go Privateering & Entered on bd Ship Rattlesnake 20 Gun ship of Philada she & several others were Ordered to stay in the W. Indies crusing & to carry Our Prizes into Martinique I acted as Capt Marines & Clerk to the Ship—We cruised about 3 years—& took many Valuable Prizes—the whole of the American Crusers during  these 3 yrs cutt the B. trade to pieces very much coming from & going to Europe, we cou’d get in wth our prizes in 2. 3 or 4 days from the Windwd whereas if we attempted to come to A.  to one if the Prizes were not retaken owing to so many B. cruisers hovering round our Coast, the French treated  us  beyond my description. after 3 yrs cruising we were at St Eustatia St Domingo & Havannah round Jamaica Barbadoes Trinadada &c &c & taking many Prizes & the Owners landing much mo. to Congress, to purchase Soldier’s Cloathing Ammunition & arms in the W. Indies, We sailed from Havannah thro’ the Gulph, saw the Lady Parker on one of the Reefs stranded, but did not know how & it was out of her power to give releif altho’ we waited & lay of & in a good while, We had taken her by Stratagem at Sea near Jamaica. She was One of Sir Peter Parkers Grand fleet that a little,  attacked Fort Moultrie Sullivans So Charleston & got terribly Defeated,—I never knew it was the Lady P. till peace took place 3 yrs afterwd in Norfolk meeting wth our 1st Lieut: We brot in Prizes Valuable to Savannah, I came to Charlston by water, Purchased Horses there & taking a Passport from Govr Rutledge I came on to Virginia, found my poor Mother & Sisters in Kempsville Princess Ann Co 12 miles form Norfolk they were part of the Inhabitants burnt out of Norfolk by Dunmore I married in Charlott Co—kept Store at Petersburg when you was Govr—left there 3 days before Traitor Arnold & Phillips took possession—joined the Methodist Church & lived happy in Religion—I got ruined by Continental money, had my Chair Box 2 thirds full going to Philada to purchase Goods, when on the road I heard it was all lost, I rubbed along & worked along went to Philada tended auctions had a wife & one child, came to Virga peace had taken place, loaded several vessels wth Corn from N. Carolina, to go N York (the British had still possession some months after peace) bought Goods came to Virga, Established in No C. 110 So of Petersburg, established an unlimitted Corn at Petersbg wth British Merchants sold Goods in prudently liberally, many moving to Georgia & Southerly, insolvent, lost a great deal by Barrel Pork & Bacon & Tobacco—moved to Tennessee, settled below Nashville on the River, entertained ourselves wth hunting fishing &c &c there was happy days, raised abundance Hogs—I had 3 sons & 2 Daughters—my sons were not fond of the Hograising business—I sold & tried the Mercantile line again—but the 2d  year after I settled on the Cumberland, Our home was Robbed by 3 men wth black faces of all our Wearing Apparel Bed furniture & Goods brot for Carol Co to Amot $2000 I rubbed along till I fixed a little business in the place, & a man by the name of Winn having been a good deal wth Genl Jackson in the Creek war married my Oldest Daughtr & he & my sons entered into Partnership & I acted as Agent for them We had at Several times $20,000 or $25,000 Goods at a time in the store—he  bot Great many Hogs Horses Cattle & carried out to Alabama Natches &c I had to pay for all, & when the alteration of times came on 7 or 8 years they failed & I being Security has caused me to be in misery—I am truly sorry to trouble you this much—but God Almighty incline yr heart to favor me, which is in your power, & the greatest Gratitude will be shown to You—I entreat this much that you wou’d condescend to fix me in some comfortable way of the most lowest retailing business in Charlottesville or under Yr own Eye, I dont want You to Give me, but to fix me so I may remunerate you with gratitude, I am truly in a distressed situation—I have been silly enough to marry a young woman, but it appears to be providential as she is the most Affectionate & attentive creature on earth, I have two poor unfortunate Grand Children living with me one a Girl 12. the other a boy 10 we four is all the family & we wou’d be contented in a very small way with industry, a little wou’d support us, our property has been taken by Exons & will be all, & there no persons here of ability or willing to assist distressed persons.—it is needless to say any more, my spirits  God Bless you Great & good Sir, let your benevolent heart assist me & I hope you will be rewarded with the happiness of seeing me do well—& I hope & pray that the great & good God of heaven will abundantly reward you here & Eternally hereafter—with the greatest Respect & best wishes for your present & Eternal happinessYour sincere friendA: WalkePlease condescend to give an answer to a miserable minded man it will do more good perhaps than Yr Excellency conceives—